Citation Nr: 1511956	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-16 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disorder to include degenerative disc disease.  

2.  Entitlement to service connection for a right lower extremity disorder to include leg shortening.  

3.  Entitlement to service connection for a bilateral hand disorder to include second degree and third degree burn residuals.  

4.  Entitlement to service connection for a bilateral buttock disorder to include second degree and third degree burn residuals.  

5.  Entitlement to service connection for a bilateral foot disorder to include second degree and third degree burn residuals.  

6.  Entitlement to service connection for a recurrent pulmonary disorder to include smoke inhalation injury residuals, carbon monoxide poisoning residuals, and shortness of breath.  
7.  Entitlement to service connection for a right ulnar nerve disorder.  

8.  Entitlement to service connection for a gastrointestinal disorder to include an esophageal tear and a stomach disorder.  

9.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD) with sleep disturbances.  

10.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1972 to October 1974.  The Veteran served in the Republic of Vietnam.  He was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Lincoln, Nebraska, Regional Office (RO) which denied service connection for a back disorder, right leg shortening, a bilateral hand disorder to include burn residuals, a bilateral buttock disorder to include burn residuals, a bilateral foot disorder to include burn residuals, and shortness of breath; an increased disability evaluation for the Veteran's PTSD with sleep disturbance; and a TDIU.  In March 2012, the RO denied service connection for both right ulnar nerve impairment and an esophageal tear.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Lumbosacral Spine Disorder

The Veteran asserts that service connection for a back disorder is warranted as he fell and injured his back on numerous occasions during combat in the Republic of Vietnam.  

In March 2006, the Social Security Administration (SSA) denied the Veteran's claim for disability benefits.  In April 2011, the SSA informed VA that the Veteran's "folder has been destroyed."  In a November 2011 written statement, the Veteran's attorney reported that the "Veteran advises that he is now in receipt of SSA disability benefit payments effective the summer of 2011."  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

A December 1993 VA treatment record states that the Veteran complained of low back pain.  Contemporaneous X-ray study of the lumbar spine revealed findings consistent with "compression fracture of L1 and 2, most likely due to old trauma."  VA clinical documentation dated in March 2005 conveys that the Veteran complained of right lower extremity numbness.  Contemporaneous X-ray studies of the lumbosacral spine revealed findings consistent with lumbosacral spine degenerative disc disease and degenerative joint disease.  The Veteran was diagnosed with lumbosacral degenerative disc disease and degenerative joint disease and right lower extremity radiculopathy and neuropathy.  

The report of a June 2011 VA examination states that the Veteran complained of recurrent low back pain since active service.  He reported that he had injured his back when he fell on numerous occasions during active service including while firing a 50 caliber machine gun during combat.  No lumbar spine diagnosis was advanced.  The examiner concluded that "the Veteran's claim of [service-connected] back condition is not due to falling down after manning a 50 caliber gun."  The VA physician's assistant commented that "he has not sought medical care outside of service other than self-referral to a chiropractor" and "while an isolated musculoligamentous strain could occur while manning a 50 caliber gun, an interval of time greater than 30 years has transpired in which the Veteran has not had any medical care for such complaint."  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).

Furthermore, the examiner did not address the Veteran's diagnosed lumbosacral spine degenerative disc disease and degenerative joint disease and L1 and L2 compression fracture residuals.  A June 2013 addendum to the June 2011 VA examination notes the Veteran's L1 and L2 compression fractures.  The VA physician's assistant opined that "[t]he Veteran was in his 20's during active service and a spontaneous compression fracture or even sustaining a fracture after a fall would cause such pain that one would seek medical attention and there is no record of the Veteran ever having been seen in service for a back complaint."  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the apparent conflict between the clinical record and the June 2011 examination report and the June 2013 addendum thereto, the Board finds that further VA spinal evaluation is required to adequate resolve the issues raised by the instant appeal.  

VA clinical documentation dated after October 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Right Lower Extremity Disorder

The Veteran asserts that service connection for a right lower extremity disorder is warranted as he was found to have a right leg shorter than his left leg during active service.  He advances that his shortened right leg caused numerous falls during combat and precipitated his recurrent lumbosacral spine disability.  

VA clinical documentation dated in March 2005 conveys that the Veteran reported that he had been seen by a private neurologist for three years and was told that his right leg was shorter than his left leg.  Clinical documentation of the cited private treatment is not of record and should be obtained.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed recurrent right lower extremity disorder and its relationship, if any, to active service.  

Bilateral Hand, Bilateral Buttock, Bilateral Foot, Right Ulnar Nerve, Pulmonary, Gastrointestinal, and Psychiatric Disabilities

The Veteran asserts that: service connection for bilateral hand, bilateral buttock, bilateral foot, and pulmonary disabilities is warranted secondary to his service-connected PTSD; service connection for a right ulnar nerve disorder and an esophageal tear is warranted secondary to his bilateral hand, bilateral buttock, and bilateral foot disorders; and his PTSD has increased in severity and renders him unemployable.  

In May 2014, the Veteran's attorney submitted a November 2009 report from the City of North Platte Fire Department and an April 2014 written statement from the Veteran pertaining to his November 2009 house fire to the Board.  The documentation was received after the issuance of the last supplemental statement of the case (SSOC) in November 2013.  The Veteran has not waived RO consideration of the additional evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The clinical documentation of record is in apparent conflict as to both the nature and etiology of the Veteran's bilateral hand, bilateral buttock, bilateral foot, and pulmonary disabilities and their relationship, if any, to his service-connected disorders and the current severity of his service-connected PTSD.  A November 2009 hospital summary and associated clinical documentation from Great Plains Regional Medical Center states that the Veteran reported that: his fireplace had caused a house fire the night prior to his admission; "he put the fire down himself;" and he "remained in the room full of smoke following 12 hours after the fire was extinguished."  The Veteran was diagnosed with smoke inhalation injury, carbon monoxide poisoning, suspected chronic obstructive pulmonary disease, tobacco abuse, and bilateral hand and foot second degree burns.  

In the Veteran's October 2011 notice of disagreement (NOD), the Veteran's attorney averred that: the Veteran experienced Vietnam War-related flashbacks during a house fire; became irrational as a result and stayed in the dwelling; and sustained burn and fire residuals as the result of his irrational actions.  In his November 2011 informal claim for service connection, the Veteran advanced that he sustained a right ulnar injury secondary to his right hand burn residuals and an esophageal tear secondary to the pain medication prescribed for his burn residuals.  

The June 2011 VA examination report states that the Veteran reported having been involved in a November 2009 house fire; believing that he was back in Vietnam during the blaze; having sustained second and third degree burns to his hands, buttocks, and feet; and having incurred a right ulnar nerve disorder as the result of immobilization of his right upper extremity due to his burn residuals.  The Veteran was diagnosed with "loss of motion of two fingers" and a buttock scar.  

The report of a June 2011 VA PTSD examination indicates that the Veteran reported having "vague memories" of the November 2009 house fire and "thinks that it was just like he was in Vietnam again."  The examiner diagnosed the Veteran with PTSD and advanced a Global Assessment of Functioning (GAF) score of 65.  The VA psychologist opined that "[i]t is less likely as not that the Veteran's second and third degree burns on hands, feet, and buttocks are due to or aggravated by his service-connected PTSD" and "[t]he injuries were caused by the fire and not his PTSD."  

A February 2012 psychological evaluation from M. Canell, Ed.D., states that "it is my considered professional opinion that there is a great deal more than a 75-85% probability that [the Veteran's] PTSD (which has already been related as being service-connected) is responsible for the generation, if not maintenance, of behaviors already discussed during his home fire and under these circumstances the consequences of that fire superimposed on his unquestionable inability to react normally is at the very foundation of his injuries."  A May 2013 psychological evaluation from Dr. Canell notes that: the Veteran's PTSD disability picture had not improved; a GAD score of 48/53 was advanced; and his PTSD was productive of severe social and occupational impairment.  

A June 2013 VA psychiatric evaluation concluded that: "it is less likely as not the Veteran's burns were caused by or aggravated by his PTSD;" the Veteran's PTSD did not render him unemployable; and he "exaggerates his symptoms for secondary gain at the present time and has for some time."  An August 2013 VA PTSD examination report states that the Veteran was unemployed; was diagnosed with PTSD; and assigned a GAF of 50.  

The Board finds that further VA evaluations which address the Veteran's bilateral hand, bilateral buttock, bilateral foot and his service-connected PTSD are required to adequately address the issues raised by the instant appeal, particularly in light of the additional evidence concerning the circumstances of the fire that was recently received.  

The Veteran has not been afforded VA evaluations which address the nature and etiology of his right ulnar nerve, gastrointestinal, and pulmonary disabilities and their relationship, if any, to active service and his service-connected disorders.  

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his lumbosacral spine, right lower extremity, hand, buttock, foot, pulmonary, right ulnar nerve, and gastrointestinal disabilities and his service-connected PTSD including the names and addresses of all health care providers whose records have not already been provided to VA.  

The RO should specifically request an authorization for the private neurologist who treated the Veteran for a shortened leg.

Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after October 2013.  

3.  Contact the SSA and request that it provide documentation of the Veteran's 2011 award of disability benefits or the denial thereof and copies of all records developed in association with the decision for incorporation into the record.  

4.  Schedule the Veteran for a VA spinal examination in order to assist in determining the nature and etiology of his lumbosacral spine disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified lumbosacral spine disorder had its onset during active service; is related to the Veteran's reported in-service falls including those sustained while firing a 50 caliber gun and/or his combat experiences in the Republic of Vietnam; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA orthopedic examination in order to assist in determining the nature and etiology of his claimed right lower extremity disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no right lower extremity shortening is identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right lower extremity disorder had its onset during active service; is related to the Veteran's reported in-service falls and/or his combat experiences in the Republic of Vietnam; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA examination in order to assist in determining the nature and etiology of his bilateral hand, buttock, and foot disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the following:

a)  whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent hand, buttock, and foot disorder had its onset during active service or otherwise originated during active service;
b) whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent hand, buttock, and foot disorder is related to and/or increased in severity beyond its natural progression due to the Veteran's PTSD and other service-connected disabilities.  

Service connection is in effect for PTSD with sleep disturbance, right fourth and fifth finger fracture residuals, left ear sensorineural hearing loss, and tinnitus.  

The examiner must discuss whether the PTSD caused the Veteran to be unable to act rationally in dealing with the 2009 fire.  In rendering this opinion the examiner should discuss the private opinions of record and the incident report completed in November 2009.

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Schedule the Veteran for a VA pulmonary examination in order to assist in determining the nature and etiology of his recurrent pulmonary disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified pulmonary disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's PTSD and other service-connected disabilities.  

Service connection is in effect for PTSD with sleep disturbance, right fourth and fifth finger fracture residuals, left ear sensorineural hearing loss, and tinnitus.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

8.  Schedule the Veteran for a VA neurological examination in order to assist in determining the nature and etiology of his right ulnar nerve disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any recurrent right ulnar nerve disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's PTSD and other service-connected disabilities.  

Service connection is in effect for PTSD with sleep disturbance, right fourth and fifth finger fracture residuals, left ear sensorineural hearing loss, and tinnitus.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

9.  Schedule the Veteran for a VA gastroenterological examination in order to assist in determining the nature and etiology of his gastrointestinal disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent gastrointestinal disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's PTSD and other service-connected disabilities.  

Service connection is in effect for PTSD with sleep disturbance, right fourth and fifth finger fracture residuals, left ear sensorineural hearing loss, and tinnitus.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

10.  Then schedule the Veteran for a VA psychiatric examination to address the current nature and severity of his PTSD with sleep disturbance.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

11.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

